Citation Nr: 1603536	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for vascular hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant is represented by: Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served in the National Guard from September 1977 to May 1984 and from January 1991 to April 1994.  He also served in the Reserves from April 1994 to February 1995.  

The appellant had a total of 33 days of active duty service, from February 16, 1991, to March 21, 1991.  The appellant also had a confirmed period of active duty for training (ACDUTRA) from November 13, 1977, to June 6, 1978.  This period essentially comprises basic training and advanced infantry training (AIT).  He had additional periods of ACDUTRA, as well as periods of inactive duty training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Atlanta, Georgia.

In July 2012, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In April 2013, the Board remanded the appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

Although testimony was accepted at the Board hearing regarding stroke residuals, the Board refers to its discussion in the Introduction of the April 2013 Remand explaining that appeals of several issues had not been perfected, including entitlement to service connection for stroke residuals, peripheral artery disease, and disorders of the spine.  
FINDINGS OF FACT

1.  An acquired psychiatric disorder is not related to an injury or disease incurred during the appellant's period of active duty service; the appellant did not become disabled by an acquired psychiatric disorder due to an injury or disease incurred in the line of duty during ACDUTRA.  

2.  A heart disorder is not related to an injury or disease incurred during the appellant's period of active duty service; the appellant did not become disabled by a heart disorder due to an injury or disease incurred in the line of duty during ACDUTRA.

3.  Vascular hypertension is not related to an injury or disease incurred during the appellant's period of active duty service; the appellant did not become disabled by hypertension due to an injury or disease incurred in the line of duty during ACDUTRA.  

4.  Sleep apnea is not related to an injury or disease incurred during the appellant's period of active duty service; the appellant did not become disabled by sleep apnea due to an injury or disease incurred in the line of duty during ACDUTRA.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.384, 4.125 (2015).

2.  A heart disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  Vascular hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

4.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a psychiatric disorder, a heart disorder, vascular hypertension, and sleep apnea on the basis that each was directly incurred in service.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA.  

The presumption applicable to certain chronic diseases is generally applicable to active duty, but only if there is active, continuous service for 90 days or more during a war period or after December 31, 1946.  See 38 C.F.R. § 3.307(a).  Here, the presumption does not apply to the appellant's period of active duty service, which was for fewer than 90 days.  

For a claimant to be considered a "veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101(2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2015). 

Regarding the claimed psychiatric disorder, hypertension, and sleep apnea, as these are not injuries, service connection cannot be based on any period of INACDUTRA.  Moreover, the appellant does not contend that he had a myocardial infarction during any period of INACDUTRA, nor does any line of duty investigation confirm a myocardial infarction in the line of duty during any period of INACDUTRA.  

Currently, "veteran" status applies only to the period of active duty service.  In order to obtain service connection for any injury or disease incurred during the period of ACDUTRA, it must first be demonstrated that "veteran" status applies to that period.  In other words, the appellant bears the initial burden of demonstrated that he became disabled due to in injury or disease incurred in the line of duty during that period.  

The appellant testified that he first began experiencing symptoms of depression while on active duty at Fort Dix and in Fort Worth, Texas, that he went to sick call and reported his symptoms as "getting dizzy after running," and after he "got out and went back in the civilian world," he was diagnosed with bipolar disorder with schizophrenia, anxiety, and depression.

The appellant testified that he first experienced heart symptoms while on what he referred to as "active duty" from 1977 to 1978 in West Virginia taking PT.  The Board notes that this period is not active duty, but ACDUTRA.  He also testified that he had a heart attack in 1991. 

Service treatment records reveal no treatment for, or complaint of, psychiatric problems or sleep apnea during the appellant's active duty service from February 16, 1991, to March 21, 1991.  The examination at entry into active duty in January 1991 reveals a normal psychiatric evaluation, as well as normal clinical findings for the heart, vascular system, and, pertinent to sleep apnea, the throat.  The appellant's blood pressure was recorded as 130/90.  The appellant was assigned a physical profile (PULHES) rating of S-1.  The "S" stands for psychiatric.  The number "1" means that he possessed a high level of fitness and consequently was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The separation examination was conducted in March 1991.  At that time, the appellant was also determined to be psychiatrically normal and was assigned a PULHES rating of S-1.  

The separation examiner noted mild diastolic hypertension with a blood pressure reading of 128/92.  Also noted was a faint, grade 1/6 murmur at the apex and along the left sternal border, which was assessed as probably physiologic or innocent.  The appellant was assigned a PULHES rating of P-1.  The "P" stands for physical capacity or stamina.  

The appellant completed a report of medical history in January 1991, and again in March 1991, on which he indicated no history of, or current, throat trouble, palpitation or pounding heart, heart trouble, high or low blood pressure, depression, excessive worry, or nervous trouble of any sort.  He also reported that he had never been treated for any mental condition. 

An October 1995 treatment note from Georgia Department of Human Resources shows an assessment of borderline high blood pressure.  The appellant was given pamphlets on high blood pressure and a low sodium diet, was counseled on exercise, and was advised to quit eating table salt.  A November 1995 blood pressure check notes that he was then on nerve pills from Mental Health (VBMS record 08/30/2006). 

The appellant was treated at the Emergency Room at Walton Medical Center on September 9, 1996, for complaint of heat stroke which caused him to pass out.  He was again treated at the Emergency Room of Walton Medical Center in December 2004 for complaint of symptoms of generalized malaise associated with three episodes of syncope.  He reported no prior episodes of chest pain and that he was doing well until just three days prior to the visit, at which time he passed out when getting out of bed.  He also reported left-sided chest pain and a history of hypertension.  The assessment was atypical chest pain, syncope of questionable etiology, hypertension, and viral syndrome (VBMS record 06/22/2006).  

Subsequent treatment revealed symptoms thought to be attributable to a stroke, including dizziness, reduced vision, speech deficit, memory loss, an anxiety disorder, reduced cognitive function, headaches, left arm weakness, and radiating pain (Virtual VA record 02/28/2014).  A January 2005 treatment report notes uncontrolled hypertension and an "acute" stroke (VBMS record 12/04/2006 ).  The appellant reported in February 2005 that he had had two heart attacks and several mini strokes over the prior few months.  The examiner noted that he was unable to give a chronological order for this (VBMS record 09/05/2006).  It would appear that a myocardial infarction has since been retrospectively suspected, based on myocardial perfusion imaging of the heart, which showed a fixed inferior wall defect; however, an examiner in May 2011 opined that this defect was most likely due to diaphragmatic attenuation, as there was no evidence of myocardial ischemia and there was normal left ventricle motion (Virtual VA record 02/28/2014).

EKGs taken in August 1999 and December 2004 show findings of marked sinus bradycardia.  An October 2004 EKG also reveals sinus bradycardia.  A January 2005 EKG notes a nonspecific T wave abnormality (VBMS record 06/22/2006).  

A VA examination in May 2013 reveals a diagnosis of hypertension.  The appellant stated that he received medical treatment for hypertension since he got out of active duty and he had documented hypertension on active duty; however he had not received any treatment on active duty.  He admitted that he had hypertension prior to joining active duty but he was not on any medications for it.  

The appellant also reported that a stress test and EKG were done while on active duty and that he had a heart attack after he left active duty.  A pacemaker was placed about two years ago.  He also reported that he had a stroke with residual left-sided weakness.  The appellant noted that he thinks that he has sleep apnea and a sleep study had been scheduled.  

The May 2013 VA examiner diagnosed hypertension and opined that it was less likely than not incurred in or caused by service.  The examiner also found that hypertension clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond natural progression by an in service injury, event, or illness.  The rationale for these findings was that the appellant's blood pressure readings on the January 1991 and March 1991 reports did not reflect any aggravation.  

Regarding the current diagnoses, the Board notes that private records submitted by the appellant indicate that he has diagnoses of bipolar disorder, hypertension, sleep apnea, and coronary artery disease.  However, the only evidence of a heart attack or myocardial infarction aside from his own account to treatment providers and VA is some speculation based on imaging which the examiner concluded was likely due to diaphragmatic attenuation.  The appellant has not provided or identified records demonstrating actual treatment for a heart attack.  He has claimed that he was diagnosed with schizophrenia; however there is also no record of this.

As the appellant's psychiatric symptoms, sleep/breathing symptoms, vascular symptoms, and cardiac symptoms, have each been attributed to a known diagnosis, the provisions regarding "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary, do not apply.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Regarding the period of active duty from February 16, 1991, to March 21, 1991, there is no in-service injury or disease regarding any of the issues on appeal.  The appellant was found to be psychiatrically normal at service separation and to have a clinically normal throat.  

While the appellant was found to have mild diastolic hypertension with a blood pressure reading of 128/92, the VA examiner concluded, based on blood pressure readings found to be equivalent at entry, that the disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond natural progress by service.  Accordingly, while the presumption of soundness applies to this period of active duty (because an examination was conducted at entry), the presumption of soundness is rebutted by clear and unmistakable evidence of the pre-existence of hypertension and by clear and unmistakable evidence that the pre-existing hypertension was not permanently worsened beyond natural progress by the appellant's active duty service.  

Although a heart murmur was also noted on the service separation examination, there was no actual diagnosis of a heart disability associated with this clinical finding.  Indeed, the examiner noted that this was probably physiologic or "innocent" and assigned the highest physical profile rating for physical capacity and stamina.  The mere notation of a clinical abnormality is not a diagnosis of a disorder.  There is also no subsequent evidence that this finding of a heart murmur is associated with any current heart disorder.  

The Board emphasizes that the presumption of service connection for coronary artery disease and other cardiovascular renal disease does not apply in this case because the period of active duty service was for fewer than 90 days.  While there are post-service references to bradycardia, this has been referred to as "neonatal" which at least implies a congenital condition (Virtual VA record 02/28/2014).  Nevertheless, the first diagnosis of heart disease does not appear in the clinical record for many years after separation from active duty, and there is no medical opinion that purports to relate neonatal bradycardia or any heart disorder to the heart murmur noted on active duty, or otherwise to active duty.  

There is also no medical opinion that purports to relate any current psychiatric disorder, hypertension, or sleep apnea to active duty.  The appellant's lay assertions are the only evidence in favor of such a relationship.

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken bone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as a psychiatric disorder, heart disorder, hypertension, or sleep apnea to service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of each disorder, and the inherently medical question of how specific events of service may have contributed to bring about a remote disorder.  These are not matters which are capable of lay observation.  Accordingly, the appellant's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.  

Regarding the appellant's testimony that he first began experiencing symptoms of depression while on active duty at Fort Dix and in Fort Worth, Texas, that he went to sick call and reported his symptoms as "getting dizzy after running," this testimony is in direct conflict with his report of medical history at service separation, on which he specifically reported that he had no current depression, excessive worry, or nervous trouble of any sort, that he also had no history of depression, excessive worry, or nervous trouble of any sort, and that reported that he had never been treated for any mental condition.  

As fact finder, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Factual determinations by the Board will not be overturned unless found to be clearly erroneous.  Butts v. Brown, 5 Vet. App. 532, 534 (1993) (en banc) (holding that the appropriate standard of review for Board findings of fact is the "clearly erroneous" standard).  Credibility determinations will not be considered clearly erroneous unless, in light of a review of the entire evidence, there is a "definite and firm conviction that a mistake has been made."  Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

In weighing the conflicting statements provided by the appellant, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  

Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that the appellant would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the account at service separation, when the appellant thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of the appellant's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more reliable and convincing than the appellant's recent statements and testimony made in support of a claim for monetary benefits.  

Regarding the period of ACDUTRA corresponding to the appellant's basic training and AIT, there was clearly no psychiatric disorder, heart disorder, hypertension, or sleep apnea reported or treated during this period.  Moreover, service examinations were conducted after this period, in March 1982 and October 1986, and each reveals normal findings for psychiatric, heart, vascular system, and throat.  Blood pressure was 110/70 in March 1982 and 100/82 in October 1986.  On both reports, the appellant was assigned PULHES ratings of P-1 and S-1.  The appellant completed reports of medical history in March 1982 and October 1986 on which he indicated no history of, or current, throat trouble, palpitation or pounding heart, heart trouble, high or low blood pressure, depression, excessive worry, or nervous trouble of any sort.  This is highly probative evidence that the appellant did not become disabled due to any of the claimed disorders during this period of ACDUTRA.  

In sum, as the only competent evidence regarding the essential element of a nexus between the current hypertension and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for hypertension is not warranted.  

As there is no injury or disease during active duty service regarding the claimed psychiatric disorder, sleep apnea, and heart disorder, and as there is no competent evidence linking any of the claimed disorders to service, the Board finds that a preponderance of the evidence is against these elements, and therefore, concludes that service connection for a psychiatric disorder, hypertension, and heart disease is not warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to him in July 2005 and April 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including available service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The RO received a negative response from the service department as to the existence of any additional service treatment records.  The RO also received notice from the Social Security Administration that the appellant's records had been destroyed.  The RO has obtained a thorough medical examination regarding the hypertension claim, as well as a medical opinion.  The appellant has made no specific allegations as to the inadequacy of that opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that medical opinions have not been obtained regarding the other claims; however, the Board finds that opinions are not necessary to resolve those claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the appellant's claimed psychiatric disorder, heart disorder, and sleep apnea are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by provide additional notice to the appellant, requesting additional service records from the Georgia Adjutant General, requesting verification of service from the National Personnel Records Center, obtaining outstanding VA treatment records, obtaining records from the Social Security Administration, and obtaining a VA examination for hypertension with an opinion.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  





CONTINUED ON NEXT PAGE-ORDER


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a heart disorder is denied.

Service connection for vascular hypertension is denied.

Service connection for sleep apnea is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


